Citation Nr: 0900749	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  06-11 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to January 
1971.  He appears to have been a Member of the Reserve in 
years after the active duty.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

The Board notes that the veteran appeared to raise a claim 
for an increased rating for his service-connected diabetes 
mellitus during his October 2008 Travel Board hearing.  The 
claim should be referred back to the RO for further 
development.


FINDINGS OF FACT

1.  The veteran has a current diagnosis of PTSD.

2.  There is no corroboration of the veteran's claimed in-
service stressors.

3.  The veteran does not currently have bilateral hearing 
loss for VA purposes that is related to his active service.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in, or aggravated by, active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.304(f) (2008).

2.  Hearing loss was not incurred in or aggravated during 
active service, and a sensorineural hearing may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in April 2005, September 2005 and June 
2006 of the information and evidence needed to substantiate 
and complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant and notice of what 
part the VA will attempt to obtain.  VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording VA examination.  VA informed the 
claimant of the need to submit all pertinent evidence in 
their possession, and provided adequate notice of how 
disability ratings and effective dates are assigned.  While 
the appellant may not have received full notice prior to the 
initial decision, after notice was provided the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims, and the claim was readjudicated.  
The claimant was provided the opportunity to present 
pertinent evidence and testimony.  In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.


I.  The claim for service connection for PTSD.

The veteran contends his PTSD is related to his active 
service.  

To establish entitlement to service connection for PTSD 
requires: (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 
(1997).

A diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  38 C.F.R. § 3.304(f).  The United States Court of 
Appeals for Veterans Claims (Court) has taken judicial notice 
of the mental health profession's adoption of the DSM-IV as 
well as its more liberalizing standards to establish a 
diagnosis of PTSD.  The Court acknowledged the change from an 
objective "would evoke...in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, 
helplessness, or horror).  Thus, as noted by the Court, a 
more susceptible person could have PTSD under the DSM-IV 
criteria given his exposure to a traumatic event that would 
not necessarily have the same effect on "almost everyone."  
Cohen, 10 Vet. App. 128, 140-41 (1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99; 65 Fed.Reg. 6527 
(2000).

If the veteran did not serve in combat, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statements 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressor.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).

The instant case turns on whether the veteran has PTSD which 
is related to a verified service stressor.  The Board has 
carefully reviewed the evidence of record and finds that the 
preponderance of the evidence is against the grant of service 
connection for PTSD.  

The veteran's service medical records are silent as to any 
treatment for or diagnosis of any psychiatric disability.  
Examination upon induction, dated May 1969, as well as 
examination upon separation, dated January 1971 both showed a 
normal psychiatric state.  Service personnel records reflect 
that the veteran served in the Republic of Vietnam from 
January 1970 to December 1970.  While stationed in Vietnam, 
the veteran was attached to the 545th Transportation Company 
with an MOS of general vehicle repairman.

The veteran's National Guard service medical records 
similarly are silent to any treatment for any psychiatric 
disorder.  A September 1987 prescreening form indicated that 
the veteran had never been treated for a mental condition.  
Similarly reports of medical history dated October 1987, 
March 1989, August 1981, February 1993, and March 1995 noted 
no reports of trouble sleeping, depression, loss of memory, 
or nervous trouble.  Similarly, examinations of the same 
dates noted a normal psychiatric state.   

Post service medical records reveal a diagnosis of PTSD.  A 
December 2005 private psychiatric evaluation by A.J., Ph.D, 
indicated that the veteran reported three stressors related 
to his time in Vietnam.  The veteran stated that while he was 
in Vietnam, he lived virtually the entire time near danger 
and under constant fire with very little relief.  He also 
reported some specific combat -related events, including 
discovering the remains of a friend "Riley" who was 
apparently shot by his Vietnamese girlfriend in June of 1970; 
being involved in setting up an ambush and witnessing a 
Korean soldier being blown up by a landmine; witnessing 
another Korean soldier die after stepping on a landmine; and 
witnessing a friend "Villa" step on a landmine while 
talking with the veteran.  The veteran also reported being 
awarded the Combat Infantry Badge.  Examination revealed that 
the veteran endorsed symptoms of PTSD, including nightmares, 
feelings of guilt, sleep disturbances, anxiety, withdrawing 
from close relationships, occasional outbursts of rage, 
suicidal thoughts, and difficulty in keeping a job.  The 
examiner provided a diagnosis of PTSD and assigned a Global 
Assessment of Functioning (GAF) score of 41. 

Subsequent records from A.J., Ph.D. reflected treatment for 
PTSD.  A February 2007 follow-up evaluation from A.J., Ph.D., 
noted that the veteran reported an MOS of radio operator and 
stated that he served with an infantry combat unit in the 
First Army.  The veteran also continued to report essentially 
the same stressors as he did in the previous evaluation.  The 
veteran also reported that he experienced incoming fire over 
long periods, with one terrifying experience leaving all but 
seven of his unit dead.  He stated that he had to identify 
many of the bodies.  Again, after examination, a diagnosis of 
chronic, severe PTSD was provided and a GAF score of 40 was 
assigned.

A final February 2008 evaluation from A.J., Ph.D., again 
noted the veteran's initially reported traumatic experiences 
during his service in Vietnam.  Again, a diagnosis of 
chronic, severe, PTSD was provided and a GAF of 40 was 
assigned.

A July 2008 VA behavioral health consultation indicated that 
the veteran endorsed depressive symptoms that met the 
criteria for a current depressive episode as well as noted 
that the veteran met the criteria for PTSD.  

The veteran was afforded both a RO hearing in March 2007 and 
a Travel Board hearing before the undersigned Veterans Law 
Judge in October 2008.  During his hearings, the veteran 
testified that while stationed in Tuy Hoa he would see trucks 
that had been hit by landmines and their infantry unit that 
had been attacked.

As noted above in the December 2005 psychological evaluation, 
the veteran claimed three specific stressors that occurred 
while he was stationed in Vietnam, as well as alleged that 
his unit was under more or less constant attack.  The veteran 
also alleged he was a combat veteran and was awarded the 
combat infantry badge.  However, the Board notes that the 
veteran's DD 214 does not indicate that the veteran was 
awarded a combat infantry badge.  Further, while the veteran 
also submitted evidence regarding unit histories as well as 
information regarding the death of a fellow veteran from the 
National Archives, this information does not provide enough 
information to corroborate the veteran's testimony.  While 
there is evidence of a "Riley" killed during the time the 
veteran was in Vietnam, it does not appear that he was in the 
veteran's unit.  The stressor was not otherwise confirmed.  
Moreover, the veteran is not shown to have been in combat or 
to have been a radio operator.  There is nothing in the 
evidence before the Board to suggest that appellant was, or 
should have been awarded a Combat Infantry Badge.

Because the Board is not required to accept an appellant's 
uncorroborated account of his active service experiences, the 
veteran's claimed stressors must be verified.  See Swan v. 
Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991).  Unfortunately, while the veteran 
reported combat and non combat stressors in his above-
mentioned private psychological records, any symptoms 
attributed to possible PTSD were based on information which 
has not been corroborated.  A June 2007 response from CURR 
indicated that the veteran had not provided enough specific 
information to allow for a search of the records.  As such, 
they were unable to document any of the stressful incidents 
that the veteran reported.  

While the representative argued that the veteran should be 
afforded a VA examination for his PTSD, the VA has no 
obligation to provide a medical opinion pursuant to section 
5103A(d) absent competent evidence that the claimant's 
disability or symptoms are associated with his service.  See 
Wells v. Principi, 326 F. 3d 1381, 1384 (Fed. Cir. 2003).

In light of the fact that the probative evidence of record 
does not include any evidence of a verified in-service 
stressor which is related to the diagnosis of PTSD, the Board 
finds that the preponderance of the evidence is against the 
claim of entitlement to service connection for PTSD.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Consequently, the claim must be denied.


II.  The claim for service connection for bilateral hearing 
loss.

The veteran contends that he has bilateral hearing loss 
related to his active service.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

Certain chronic disorders, including sensorineural hearing 
loss may be presumed to have been incurred in service where 
demonstrated to a compensable degree within 1 year following 
separation from qualifying service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when the speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 38 C.F.R. § 3.385 (2005).

Service medical records revealed that an entrance 
examination, dated May 1969 and a separation examination 
dated January 1970, did not note any complaints of ear 
trouble, hearing loss, or abnormalities of the ears.  
Additionally, the veteran's hearing was essentially normal, 
upon audiological examination.  Service medical records are 
silent as to any complaints of hearing loss.  

National Guard records similarly did not indicate any 
complaints of hearing loss.  Reports of medical history dated 
October 1987, March 1989, August 1991, February 1993, and 
March 1995 did not indicate any complaints of ear trouble or 
hearing loss.  Examinations of the same dates noted normal 
ears and hearing was essentially normal upon audiological 
examination.  

Post service VA treatment records dated May to July 2008 are 
silent as to any complaints of hearing loss.  Additionally, 
private records submitted reflected treatment for PTSD, but 
were silent as to any complaints of hearing loss.  In fact 
there is no clinical evidence on file that the veteran has 
any hearing loss at this time.

During his October 2008 Travel Board hearing, the veteran 
testified that recently he found himself needing to turn up 
the TV or radio, and that he had problems hearing others.  
The veteran stated that during service, he was constantly on 
or around loud trucks, but could not specifically state any 
loud sudden trauma like a gun going off.  He also stated that 
no examiner had ever told him the cause of his hearing loss.  

While the veteran complained hearing loss, there is no 
objective medical evidence showing the veteran has a current 
disability of bilateral hearing loss.  Neither the veteran's 
service medical records, nor his National Guard examinations 
revealed audiological examinations showing hearing loss.  
Additionally, there is no post service objective medical 
evidence of current bilateral hearing loss.  Therefore the 
evidence does not show that the veteran currently has any 
hearing disability.  In absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

While the representative argued that the veteran should be 
afforded a VA examination for his bilateral hearing loss, the 
VA has no obligation to provide a medical opinion pursuant to 
section 5103A(d) absent competent evidence that the 
claimant's disability or symptoms are associated with his 
service.  See Wells v. Principi, 326 F. 3d 1381, 1384 (Fed. 
Cir. 2003).  In this case, there is no competent evidence 
that the veteran had noise exposure during service, nor is 
there objective medical evidence of a current disability.

As there is no evidence showing that the veteran incurred 
hearing loss during his active service, the Board must find 
that the preponderance of the evidence is against entitlement 
to service connection for hearing loss.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the appellant's claim that would give 
rise to a reasonable doubt in favor of the appellant, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5170(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Service connection for PTSD is denied.

Service connection for bilateral hearing loss is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


